Citation Nr: 1104732	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for allergies.

5.  Entitlement to an initial compensable disability rating for 
asbestosis for the appeal period from September 19, 2003 to 
August 27, 2007.  

6.  Entitlement to a disability rating in excess of 30 percent 
for asbestosis for the appeal period from August 28, 2007.

7.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to a service-connected 
disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

An April 2005 rating decision, inter alia, found that no new and 
material evidence had been presented in order to reopen a claim 
for service connection for a back disorder, denied service 
connection for allergies, a neck disorder and emphysema, also 
claimed as asbestosis, and denied a TDIU rating.

In a November 2005 rating decision, the RO granted service 
connection for asbestosis at a noncompensable disability rating, 
as of September 19, 2003.  The Veteran filed a notice of 
disagreement with this decision, and in an October 2007 rating 
decision, the RO granted a 30 percent disability rating, as of 
August 28, 2007.  As this rating does not represent the highest 
possible benefit, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for allergies, 
entitlement to a disability rating in excess of 30 percent for 
asbestosis as of August 28, 2007 and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied entitlement 
to service connection for a back condition; the Veteran did not 
file a timely notice of disagreement (NOD), and this decision is 
final.

2.  Evidence added to the record since the January 1989 rating 
decision relates, by itself or when considered with previous 
evidence of record, to unestablished facts necessary to 
substantiate the Veteran's service-connection claim for a back 
disorder.

3.  There is no competent medical evidence showing that a back 
disorder is related to service.

4.  There is no competent medical evidence showing that a neck 
disorder is related to service.

5.  For the period from September 19, 2003 to August 27, 2007, 
the Veteran's service-connected asbestosis was not manifested by 
forced vital capacity (FVC) of 75- to 80-percent predicted value 
or diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66- to 80-percent predicted. 



CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the January 
1989 rating decision sufficient to reopen the Veteran's claim for 
service connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  A back disorder was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

4.  A neck disorder was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).   

5.  For the period from September 19, 2003 to August 27, 2007, 
the criteria for a compensable disability rating for asbestosis 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159, 4.1- 4.10, 4.97, Diagnostic Code 6833 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). 

Regarding the Veteran's claim to reopen the issue of entitlement 
to service connection for a back disorder, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist with regard to 
this issue, such error was harmless and will not be further 
discussed.

In terms of the Veteran's other claims which are being decided in 
this case, the duty to notify was satisfied by way of letters 
sent to the appellant in September 2003, April 2004, February 
2005, and February 2006, that fully addressed all notice elements 
and were sent prior to the initial AOJ decision in these matters.  
The letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although this notice was not provided 
until December 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

With regard to his increased rating claim for asbestosis, the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records, 
non-VA treatment records, and lay statements have been associated 
with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that examinations for the Veteran's 
service connection claims are not warranted for the following 
reasons.  First, with regard to the Veteran's claim for service 
connection for a back disorder, the most recent service treatment 
record showing that he had back pain was in 1957; however, the 
remainder of the Veteran's service treatment records, which cover 
the last 15 years of his active duty, do not show any treatment 
for or complaints of back pain.  The first post-service 
indication of a back problem is not until 1988, over 15 years 
after his release from active duty.  In addition, in terms of the 
Veteran's claim for service connection for a neck disorder, the 
Veteran's service treatment records do not show any treatment for 
his neck in service.  The first post-service evidence of a neck 
disorder is not until 1998, over 25 years after his release from 
active duty.  The Board finds that there is no credible evidence 
to indicate that the Veteran's back and neck disabilities are 
related to service.  As such, examinations are not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Claim to Reopen

The initial issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
condition. 

As noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, 
if VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty to 
assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is not new and material, 
the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The Board notes that, in a recent case, the Court found that the 
language of 
38 C.F.R. § 3.156(a) created a low threshold, and viewed the 
phrase "raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent 
with 38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

In the January 1989 rating decision, the Veteran's claim for 
service connection for a back condition was denied because the 
condition treated in service was acute and transitory in the 
absence of findings at service discharge and there was an absence 
of evidence showing continuity of a back condition following 
service discharge.  The evidence considered by the RO at that 
time included a September 1988 VA examination report in which the 
Veteran stated that he lifted a boiler in March 1988 and had 
developed back pain as a result.  The examiner noted that the 
Veteran had numerous diagnostic procedures, but that there was no 
diagnosis at that time.  The examiner provided the diagnosis of 
chronic low back pain syndrome with a possibility of L5 disk. 

The evidence submitted since the January 1989 shows that the 
Veteran currently has a diagnosed disorder in his lumbar spine.  
Private medical record showing treatment beginning in December 
1990 reflect that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  This evidence is 
new, as it was not part of the record at the time of the January 
1989 rating decision.  In addition, it is material, as it relates 
to an unestablished fact necessary to substantiate the claim, by 
indicating that the Veteran has a diagnosed disorder of the 
lumbar spine, and element missing at the time of the previous, 
final rating decision.  38 C.F.R. § 3.303.  Accordingly, the 
appellant's service-connection claim for a back disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007). To establish continuity of symptomatology, 
the Court held a Veteran must show "(1) that a condition was 
'noted' during service, (2) with evidence of post-service 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the post-
service symptomatology." Barr, 21 Vet. App. at 307.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection - back disorder

The Veteran contends that he had back pain in service that led to 
his current back condition.  

Service treatment records show that the Veteran's May 1957 
enlistment Reports of Medical History and Examination reflected 
no back condition.  A June 1956 Report of Medical Examination 
reflected a normal spine.  A July 1956 service treatment record 
shows that the Veteran reported that he had been having 
intermittent back aches for three years.  The examiner noted that 
the Veteran had been on active duty for three and a half years.  
Upon examination, the Veteran had no muscle spasm and full range 
of motion of the back and both hips.  He did have tenderness to 
palpation over L5.  X-rays revealed questionable spondylosis at 
L5, with no spondylolisthesis, and an otherwise negative 
examination.  The Veteran was provided with a bed board and was 
instructed to complete flexion exercises.  A November 1957 
service treatment record shows that the Veteran indicated that he 
hurt his back while lifting a battery out of a car.  The 
impression was sacroiliac strain.  The Veteran was given 
medication and told to apply heat.  There are no other service 
treatment records which reflect treatment for or a diagnosis of a 
back disorder.  In fact, Reports of Medical Examination dated in 
November 1667, July 1971 and May 1972 do not show any complaints 
of, treatment for or a diagnosis of back pain or any back 
disorder.

A September 1988 VA examination report shows that the Veteran 
stated that he lifted a boiler in March 1988 and had developed 
back pain as a result.  The examiner noted that the Veteran had 
numerous diagnostic procedures, but that there was no diagnosis 
at that time.  The examiner provided the diagnosis of chronic low 
back pain syndrome with a possibility of L5 disk.

A September 1990 private medical record shows that the Veteran 
had been seen previously for his back.  The Veteran indicated 
that he had been doing well until the prior week, when he 
developed back and right leg pain.  These private medical 
records, which show treatment from December 1990 to May 1992, 
reflect that the Veteran was diagnosed with degenerative changes 
in his lumbar spine in June 1992, and refer to the fact that the 
Veteran had been previously treated for a low back issue.

A workmen's compensation record pertaining to a shoulder injury 
sustained in November 1990 shows that the Veteran had a 
"previous disability relating to his back which is unrelated to 
this situation." 

Private medical records showing treatment from January 1998 to 
April 2003 reflect that the Veteran was seen in July 1998.  He 
indicated that he had back pain since lifting a boiler at work in 
1988, and that he continued to have worsening pain in his low 
back and legs since that time.  A July 1998 magnetic resonance 
imaging (MRI) study shows that the Veteran had widespread facet 
arthritic changes and degenerative disc disease throughout the 
lower lumbar region without evidence of central canal stenosis.  
A report showing that he underwent a fluoroscopic lumbar 
discography at the L3-4, L4-5, and L5-S1 levels.  This record 
showed that the Veteran reported a 10 year history of back pain.  
In addition, a July 1998 letter from the private physician who 
performed the procedure reflected that the Veteran indicated a 10 
year history of low back pain.  Following the operation, he was 
provided with ongoing facet nerve blocks, which helped his pain 
for approximately two months at a time.

An April 2004 letter from a private physician reflects that he 
had been treating the Veteran since 1996, and that the Veteran 
had musculoskeletal disorders.  He indicated that the Veteran 
injured his knees in service but did not mention any injuries to 
his back.

Current VA medical records do not show treatment for the 
Veteran's lumbar spine, although he had contended that he has 
ongoing low back pain. 

Based upon the evidence of record, the Board finds that service 
connection for the Veteran's back disability is not warranted.  
The Board notes that, in order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability, lay or medical evidence of incurrence or aggravation 
of a disease or injury in service, and medical evidence of a 
nexus between the in-service injury or disease and the current 
disability.  Boyer.  In this case, while the Veteran's service 
treatment records do reflect that he reported intermittent low 
back pain beginning approximately six months after his entrance 
into active duty, and that he reported low back pain in November 
1957, the record of medical evidence does not contain any nexus 
between his in-service treatment and his current back disorder.  
In addition, the remainder of the Veteran's service treatment 
records, which cover 15 additional years of active duty, do not 
show any complaints of, treatment for or diagnosis of a back 
disorder.  His separation Report of Medical Examination in may 
1972 reflected a normal spine.  The first post-service evidence 
of a back disorder is not until 1988, more than 15 years after 
his discharge from active duty and almost 30 years after his 
report of back pain in 1957.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The preponderance of the evidence in the record relates the 
Veteran's back disorder to his post-service work related injury.  
The September 1988 VA examination report shows that the Veteran 
indicated that he had back pain as a result of a work-related 
incident in March of that year.  At that time, the examiner 
provided only a diagnosis of chronic low back pain with "a 
possibility of an L5 disk."  It appears from the record that the 
Veteran was diagnosed with degenerative changed in the lumbar 
spine in June 1992.  Various records showing treatment in the 
early 1990's show that the Veteran had a previous disability of 
his back, but none of these refer to any incident of active duty.  
The Board notes that it appears that these reports are in 
reference to his injury in 1988.  In fact, the Veteran himself 
has reported on numerous occasions that his back pain began in 
1988.  Finally, the April 2004 letter from the Veteran's private 
physician, who had been treating the Veteran since 1996, 
mentioned his in-service injuries to his knees, but did not 
include any reports of a back disorder as a result of any 
incident of active duty.

To the extent that the Veteran has contended that his back is due 
to service, the Board observes that lay witnesses are competent 
to provide testimony or statements relating to symptoms or facts 
of events that the lay witness observed and is within the realm 
of his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

However, as to credibility, while the Veteran has contended that 
his back pain began in service, he has contradicted this claim 
throughout the appeals period, by stating that his back pain 
began with his work-related injury in 1988.  Therefore, while the 
Veteran is considered competent in reporting back pain, the 
contradictions in his statements regarding the onset of his pain 
have made these statements not credible.  As such, the Board 
finds that there is no credible evidence that reflects that the 
Veteran's back disability was chronic in service or that there 
was continuity of symptomatology demonstrated thereafter.  
Savage.

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as there 
is no evidence in the claims file that the Veteran's arthritis of 
his lumbar spine manifested to a compensable degree within one 
year of his discharge, service connection on a presumptive basis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, in terms of the Veteran's statements providing a 
link between his claimed in-service pain and his current back 
disorder, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Service connection - neck disorder

The Veteran contends that, in 1998, his doctor found that he had 
four pinched nerves in his neck and did a fusion in his neck.  

Service treatment records do not show any treatment for or a 
diagnosis of a neck disorder.

October 1991 private medical records show that the Veteran a 
normal cervical spine examination.  

A January 1998 private x-ray of the Veteran' cervical spine 
revealed diffuse spur and/or bar formation, C4 though C7, most 
pronounced at C6 on the right.  In February 1998, the Veteran was 
diagnosed with herniated nucleus pulposus at C5 and underwent an 
anterior cervical diskectomy C5 with homograft iliac bone 
arthrodesis and Orion plating.  An April 1998 cervical spine x-
ray revealed that the position of the graft and intracorpeal 
screws appeared unchanged since the last x-ray, and that there 
was no evidence of new bony lesions.  A June 1998 private medical 
record shows that the Veteran recovered well from his cervical 
spine surgery.  

Ongoing VA medical records refer to the fact that the Veteran had 
a neck fusion in 1998.  VA medical records do not show current 
treatment for the Veteran's neck, although he has attested that 
he has ongoing neck pain.

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as there 
is no evidence in the claims file that the Veteran's arthritis of 
his cervical spine manifested to a compensable degree within one 
year of his discharge, service connection on a presumptive basis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that, based upon the evidence of record, service 
connection is not warranted for a neck condition.  The Veteran's 
service treatment records do not show any treatment for or 
diagnosis of a neck condition.  Treatment is not shown until 
1998, when the Veteran had a neck fusion, more than 25 years 
after his release from active duty.  This is considered evidence 
against his claim.  Maxson.  In addition, the record of evidence 
does not contain any nexus between the Veteran's active duty and 
his current neck disability.  Boyer.  

With regard to evidence of a continuity of symptomatology, the 
Board finds that the record is void of this, also.  In fact, the 
while the Veteran has offered statements noting that he has had 
treatment for his neck beginning in 1998, he has not offered any 
statements which link this treatment, or his current neck 
disorder, to service.  As there is no evidence in the claims file 
that his neck disorder was chronic in nature in the more than 25 
years between his release from active duty and his treatment 
which began in 1998, service connection cannot be granted.  

As noted, the Veteran has contended he has back and neck 
disorders which are related to service.  However, even if these 
statements were considered credible, the Veteran is not competent 
to render opinion regarding medical diagnosis or medical opinion 
on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Evaluation of initial disability rating for the period from 
September 19, 2003 to August 27, 2007 - asbestosis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Because this appeal involves initial ratings for which 
service connection was granted and an initial disability rating 
was assigned, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran has contended that his service-connected asbestosis 
warranted a compensable disability rating for the period from 
September 19, 2003 to August 27, 2007.

The Veteran's service-connected asbestosis is rated at a 
noncompensable disability rating under Diagnostic Code 6833, 
which provides that asbestosis is to be rated under the General 
Rating Formula for Interstitial Lung Disease.  This Formula 
states that a 10 percent evaluation is warranted for FVC of 75- 
to 80-percent predicted value, or; DLCO (SB) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted for FVC of 65- 
to 74-percent predicted, or; DLCO (SB) of 56- to 65- percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

The Board finds that the Veteran's asbestosis does not warrant a 
higher disability rating under Diagnostic Code 6833, for the time 
period from September 19, 2003 to August 27, 2007.  During this 
time period, the Veteran underwent a July 2004 VA respiratory 
examination.  He reported that he had shortness of breath upon 
exertion and a productive cough.  He had not had any 
incapacitation due to shortness of breath or lung disease.  The 
examiner noted that the Veteran had undergone pulmonary function 
tests the prior day, and that the test result found no 
obstruction by spirometry.  There were reduced maximum ventillary 
volume with weakness and poor effort.  Respiratory volume was 
hyperinflated consistent with gas trapping, and DLCO was normal.  
The specific examination results showed that the Veteran's FVC 
was 84 percent predicted and his DLCO was 81 percent predicted.  
These values do not meet the criteria for a compensable 
disability rating under Diagnostic Code 6833, for the time period 
from September 19, 2003 to August 27, 2007.  

The Board has considered rating the Veteran's service-connected 
asbestosis under other Diagnostic Codes, in order to provide him 
with the most beneficial rating, but as the Veteran has been 
consistently diagnosed with asbestosis, and is rated under the 
Diagnostic Code specifically pertaining to this disorder, the 
Board finds that rating the Veteran's service-connected 
asbestosis under a Diagnostic Code pertaining to another disorder 
would not be appropriate.
 
Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's asbestosis is currently resulting in frequent 
hospitalizations or marked interference in his employment.  The 
Board is therefore not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
asbestosis for the appeal period from September 19, 2003 to 
August 27, 2007, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for a back disorder is 
reopened.  To this extent, the appeal is granted. 

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

An initial compensable disability rating for asbestosis is denied 
for the period from September 19, 2003 to August 27, 2007.  


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

The Veteran has contended that, as of August 28, 2007, his 
service-connected asbestosis is more severe than is represented 
by his current 30 percent disability rating.  The most recent 
examination provided to the Veteran to evaluate his asbestosis 
was in August 2007.  The Veteran, through his representative in 
the September 2010 Written Brief Presentation, noted that this 
evidence is over three years old, and that his disease is 
progressive in nature.  The Board finds that, in order to 
appropriately fulfill the duty to assist, a more recent VA 
examination should be provided to the Veteran, in order to 
ascertain the current nature and severity of his service-
connected asbestosis.  

In addition, the Veteran has contended that he has allergies that 
should be service-connected.  Service treatment records show that 
the received treatment for allergies while on active duty.  He 
has indicated that he now received allergy shots and that he has 
seen a private physician recently for treatment.  However, these 
records are not in the claims file.  On remand, the AOJ should 
obtain these records.  In addition, the Veteran should be 
provided with a VA examination to determine if the Veteran has 
allergies which manifested in service. 

With respect to the Veteran's TDIU claim, the Board notes that 
the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that 
a claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
'inextricably intertwined' with a rating increase claim on the 
same condition.  Thus, the Veteran's TDIU claim must be deferred 
pending the outcome of his other claims seeking entitlement to 
service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his asbestosis and 
allergies.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the AOJ 
should attempt to obtain the records 
showing treatment for the Veteran's 
allergies that are referred to in his 
September 2003 statement.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded an ear, nose and 
throat and pulmonary examinations, by an 
appropriate specialists, to determine 
whether the Veteran has a current allergy 
disorder which manifested during his time 
on active duty and to ascertain the current 
nature and severity of the Veteran's 
asbestosis.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The ear, nose and throat examiner should 
offer an opinion as to whether the Veteran 
has any current allergies and, if so, 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's allergy disorder is a result of 
any incident in service or began to 
manifest during service or is etiologically 
related to the Veteran's active duty 
service in any way.  If the etiologies of 
the diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

The pulmonary examiner is to assess the 
current nature and severity of the 
Veteran's asbestosis in accordance with the 
latest AMIE worksheet for rating 
asbestosis, under the General Rating 
Formula for Interstitial Lung Disease. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims, 
to include the claim for TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


